Judge Phillips
dissenting.
Though I agree that the fee of plaintiffs’ counsel is subject to the provisions of G.S. 97-90, as G.S. 9740.2(f) indirectly requires, I nevertheless am of the opinion that those statutes were correctly applied by the Industrial Commission and that its decision should be affirmed. Nothing in either statute, as I read them, supports the view that under the circumstances of these cases the Commission had either the authority or duty to determine the “reason*569ableness” of the fee involved; though it did have the authority to determine whether the fee agreement, a different matter altogether, was unreasonable and the Commission exercised that authority by approving the agreement, which is not materially different from myriads of agreements that are routinely approved by the Commission every year. The statutes plainly provide, as the Commission ruled, that when an employee’s claim against a third party tort-feasor is settled while being processed by the employee under the provisions of G.S. 97-10(d), and the employee and his lawyer have a fee agreement that is not unreasonable which is approved by the Industrial Commission, that the fee of the employee’s lawyer on the subrogation recovery will be as provided for in the agreement. It is only when there is no fee agreement or when an agreement is found to be unreasonable that the Commission has the authority to determine the reasonableness of the compensation due the claimant’s lawyer. In these cases the agreements having been approved as not being unreasonable, the Commission had no authority to evaluate counsel’s services as though no agreement existed or to increase or decrease the fee in a quantum meruit type of determination, but was obliged to enforce the agreements as written and approved.
The statutory policy is not only clear, it is also sound. It recognizes that a personal injury claim or lawsuit cannot be handled effectively unless someone with a chance of being paid is in charge of it and that ordinarily the employee, whose superior interest encompasses that of the subrogee, should have the first opportunity to pursue the claim with the assistance of counsel under contract as to the fee; and it discourages controversy between the employee and subrogee while the third party claim is being pursued by permitting the compensation of the employee’s counsel to be determined by contract, rather than upon evidence presented by the subrogee. Replacing this sensible arrangement for the orderly and expedient handling of employee third party claims with one requiring the Commission to determine “reasonable” compensation in each instance would be folly in my judgment. Such an arrangement would encourage controversy between the subrogee and the employee while the third party claim is still pending; it would permit subordinate insurers to take control of the employee’s claim, as Nationwide in effect undertook to do in this instance by instructing plaintiffs’ counsel, who was handling *570the indivisible claim against the third party, to do nothing with respect to its subordinate interest; and it would require the Commission in each third party claim to receive and evaluate evidence about legal services performed in another forum, and to not only decrease the fee when the services rendered are not commensurate with the amount provided for in the fee contract, but to increase the fee when the contract amount does not constitute “reasonable” compensation. Viewed in perspective, the circumstances of these cases do not justify even considering such a step. The settlement that Nationwide claims to have promoted was not the final, complete settlement of the tort-feasor’s liability that the statute requires, but merely the collection of the tort-feasor’s policy limits. That Great American, notwithstanding its contradictory conduct in denying the liability of its insured and pleading various affirmative defenses, may have been ready to pay its policy limits all along, as Nationwide argues, does not mean that counsel had a duty to forthwith settle the tort-feasor’s total liability for those limits. And that plaintiffs’ counsel did not send the incomplete medical bills and information to Great American in piecemeal fashion as requested could mean only that he did not want to do a pointless and perhaps even harmful thing, since the extent of his client’s injuries could not be known until much later and supplying piecemeal, incomplete medical information about a serious injury often tends to trivialize it.